TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2013



                                      NO. 03-13-00061-CR


                                    Wendy Harris, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court.           It is FURTHER ordered that it

appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made; and that this decision be certified below for observance.